Citation Nr: 0328584	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-30 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Huntington's Chorea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active duty service in the United States Army 
from February 1980 to September 1992.  Thereafter he served 
in the United States Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an .
April 1997 rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned at a hearing at 
the RO in March 1999; a transcript of that hearing is 
associated with the claims files.  The case now returns 
following remand by the Board in January 2000.  Since that 
time the veteran has been adjudged incompetent for VA 
purposes and a custodian has been appointed.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issue on appeal.  The Act and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

While the case was in remand status, documentation was 
received indicating that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  
Neither the decision awarding such benefits nor the records 
upon which the decision was based have been obtained.  Since 
the SSA decision and the associated records may be supportive 
of the veteran's service connection claim, further 
development of the record is in order.  See Baker v. West, 11 
Vet. App. 163, 169 (1998).

The Board also notes that in February 2003 the RO sent the 
appellant a letter which was intended to comply with the 
notification requirements of the VCAA.  It informed the 
appellant that if the evidence and information requested in 
the letter were not received within 30 days, the RO would 
decide the claim based on the evidence of record and the 
records of any VA examinations and opinions obtained by the 
RO.  Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has invalidated the VA regulation to the 
extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the appellant 
should be requested to provide medical 
evidence, such as a statement from a 
physician, of a nexus between 
Huntington's Chorea and the veteran's 
active duty or active duty for training.  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability records and of the record upon 
which the award was based.  

4.  The RO should undertake any other 
development it determines to be indicated.

5.  After the above has been completed, 
the RO should readjudicate the issue on 
appeal based on all evidence received 
since its most recent consideration of 
the claim.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

